Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s Reply pursuant to 37 C.F.R. §1.111, to the Non-Final Office Action mailed Oct. 7, 2020, filed Jan. 6, 2021, [“Applicant's Reply”] has been carefully reviewed. The status of claims is as follows: Claims 1–20 were previously pending and remain pending with Claims 1, 8, and 15 in independent form. No amendments were made. 
Response to Arguments
Applicant argues a prima facie case of obviousness under § 103 has not been made. For the reasons articulated herein, Examiner affirms and reiterates the prior rejection under § 103 as provided in the Non-Final Office Action mailed Oct. 7, 2020 [“Non-Final Act.”] as obvious over Kalgi1 and Collison.2 Non-Final Act. at *3.
Applicant makes two arguments: first, that Kalgi teaches away from the claimed invention because Kalgi discloses “the retail application has access to financial information”; and second, that modifying the e-commerce payment system of Kalgi with Collision, would change the principles of operation of Kalgi because Kalgi permits the retail application access to the credit account information. Applicant’s Reply at *8–11. Each argument is addressed in turn.
Relevant Background and the Prior Art
Applicant’s Invention:
Applicant’s Specification explains that “financial institutions are not able to use conventional practices. . . to provide in-app functionality” because banks must operate within the constraints of a number of regulations that control what portions of functions or proxies can be unloaded from the financial side to the retail side. Spec., ¶¶ [0011], [0012]. Applicant’s solution is a financial plugin to a retail application that gives the customer a seamless experience of interacting with both retail and financial data within an single application, while complying with banking regulations that mandate the financial information provided by the plugin be provided by a separate financial server, and not available to the retail application server. Spec., [0013].
Representative Claim
Claim 1 is representative [“Rep. Claim 1”] and with letters added for clarity in describing the limitations infra.
A method for seamless integration of financial information within a mobile retail application framework, the method comprising:
 
	[A] receiving, at a mobile device of a customer, a retail application launch selection; 

	[B] launching, on the mobile device, a retail application, the retail application interacting with a retail application server to obtain retail information to populate the retail application; 

	[C] receiving, from within the retail application on the mobile device, a request to view information of a credit account associated with the retail application; 

	[D] launching, on the mobile device, a financial plugin to interact with a financial server, said financial server distinct from said retail application server, the financial server having access to said information of said credit account, the financial plugin launched within a framework of the retail application and without need of launching another application; 

	[E] receiving, to the financial plugin from the financial server, the information of the credit account, the information of the credit account comprising: financial data and credit account management information; and

	[F] presenting, on a graphical user interface of the mobile device, the information of the credit account from the financial plugin within the framework of the retail application without providing the retail application with access to the information of the credit account.

Applicant’s Claimed Principle of Operation
Rep. Claim 1 describes the principles of operation of a retail application launched from a mobile device that interacts with a first retail application server to populate the retail application. Limitations A & B. Next, the retail application receives a request to view credit account information (Limitation C), launches a financial plugin (Limitation D), where the financial plugin interacts with a second financial server to receive credit account information (Limitation E) and present it within the retail application “without providing the retail application with access to the information of the credit account” (Limitation F). Thus, the principle of operation as described by Rep. Claim 1 is a retail application operating on a mobile device that interacts with two distinct servers—a retail application server and a financial server—while limiting the retail application server access to the financial data presented on the mobile device by the financial plugin.
Prior Art Kalgi
Kalgi describes a system for online e-commerce payment transactions and the security risks of providing financial information to the merchant to complete the transaction. Kalgi, ¶ [0027]. Kalgi’s solution is an electronic wallet checkout system [“EWCP”] that “externalizes the checkout and/or payment flow from the web based, merchant driven model” to “engag[ing] in a purchase transaction via a secure platform that may provide a consistent user experience across merchant websites.” Id. 
The principle of operation of Kalgi describe a user wanting to purchase a product from a merchant’s online store (i.e., a merchant server) using a mobile device 102b and a mobile application. Kalgi, ¶¶ [0028]., [0029]. At the merchant checkout webpage, the merchant prompts the user to use the EWCP to facilitate payment, “without revealing the customer's personal information to the merchant,” such as payment information. Kalgi, ¶¶ [0029], [0030]. An EWCP provider authenticates “collect[s] the total amount due” and “provide[s] appropriate payment . . . to the merchant.” Kalgi, ¶ [0030]. EWCP is a server. ¶ [0186].
Kalgi Principle of Operation
The principle of operation of Kalgi discloses a mobile application operating on a mobile device that interacts with two distinct servers—a merchant server and an EWCP server for financial information, “without revealing the customer's personal information to the merchant.”
Prior Art Collison
Collision describes a system for online e-commerce payment transactions and problem of third parties handing payment transactions, which results in a poor user experience, confusion, and customer abandonment when customers are redirected from the merchant website to a third party site for payment information. Collision, ¶ [0004]. Collision’s solution is a plugin for a merchant website that automatically intercepts payment information during purchase transactions and sends it a payment processor. Collision, ¶ [0008]. The payment processor creates a single-use token that is safely passed to the merchant. Id. The token acts as a proxy for the payment information without exposing customer payment information to a server-side application of the merchant site. Collision, Abstract. 
Collision Principle of Operation
The principle of operation as described in Collision is a retail application operating on a mobile device that interacts with two distinct servers—a merchant server and a financial (payment processing) server—while limiting the retail application server’s access to the financial data presented on the mobile device.
Argument
Embodiments in the same disclosure cannot teach away.

	“A prima facie case of obviousness may [ ] be rebutted by showing that the art, in any material respect, teaches away from the claimed invention.” MPEP § 2144.05(III)(B). However, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP § 2123(I). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” MPEP § 2123(II). 
	Applicant argues that a prima facie case of obviousness was not made because Kalgi teaches away from the claimed invention, citing two examples. Applicant’s Reply at *8–11. Specifically, each example explains an embodiment of Kaligi where the “wallet application” accesses financial information. However, the claimed invention recites a financial plugin accessing and presenting financial information “without providing the retail application with access to the information of the credit account” (Limitations D, E, & F).
	First, Applicant misapprehends the Non-Final Act. Examiner identified the “wallet application” as the financial plugin. Non-Final Act. at *7. Thus, the “retail application” does not have access to financial information but rather the financial plugin does.
	Second, even if the “wallet application” were the claimed “retail application,” Applicant merely identifies one exemplary embodiment of Kalgi that support Applicant’s argument without considering the broader disclosure. For example at a merchant checkout webpage, the merchant prompts the user to use the an electronic wallet checkout system (EWCP) to facilitate payment, “without revealing the customer's personal information to the merchant,” such as payment information. Kalgi, ¶¶ [0029], [0030]. An EWCP provider authenticates “collect[s] the total amount due” and “provide[s] appropriate payment . . . to the merchant.” Kalgi, ¶ [0030]. 
Third, Examiner suggests that Kalgi by itself and without reliance on Collison discloses all the claimed limitations. For Limitation F feature “without providing the retail application with access to the information of the credit account,” Examiner would point to Kalgi, ¶ [0029] (“Using the E-Wallet may facilitate payment for the item without revealing the customer's personal information to the merchant.”).
Prior art principle of operation is not being modified.
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” MPEP § 2143.01(VI) (citing In re Ratti, 270 F.2d 810 (CCPA 1959)). 
Applicant argues that combination of prior art Kalgi and Collision violates the principle of operation of the modified reference, citing Ratti. Applicant’s Reply at *11. Applicant’s argument appears to rely on the same unpersuasive rationale as articulated supra regarding why Kalgi and Collision “teach away” from the claimed invention. However, that inquiry is not the same as the one here. Rather, the inquiry here is whether the “suggested combination of references would require a substantial reconstruction and redesign of the elements shown” in Kalgi, or a “change in [its] basic principles.” Ratti, 270 F.2d at 813. Applicant makes no specific argument why the combination of references would require a change in Kalgi’s principle of operation. Thus, Applicant's argument is either conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the references support Applicant’s assertion or addressed by Examiner’s explanation above.
Numata teaches what is claimed: “receiving a credit history.” 
Applicant argues that prior art Numata3 does not disclose “receiving of the information of said credit account further comprises: receiving a credit history” as recited in Claims 2 and 9 because Numata merely discloses that the credit history is received by a member store and not “the customer of the customer’s device.” Applicant’s Reply at *12. Numata discloses what is claimed “receiving a credit history.” One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP § 2145(IV).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–5, 8, 10–12, and 15–18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi (U.S. Pat. Pub. No. 2013/0013499) [“Kalgi”] in view of Collison et al. (U.S. Pat. Pub. No. 2013/0117185) [“Collison”]. 
Regarding Claim 1, Kalgi discloses
A method for seamless integration of financial information within a mobile retail application framework, the method comprising: 
receiving, at a mobile device of a customer, a retail application launch selection; launching, on the mobile device, a retail application, the retail application interacting with a retail application server to obtain retail information to populate the retail application; (See at least Figs. 13, 14A (fat left picture) and associated text ¶ [0102], displaying a user interface of a mobile device of the customer where “a user may launch the shopping mode application by selecting the shop icon 1410.” Next, when the user selects shopping icon 1410, items for purchase are populated for display. Fig. 14A, elements 1415a–h (middle picture) and associated text ¶ [0103]. Last, a user may select an item, for example item 1415a, to display a product description, element 1415j, price, and add the item to their cart, item 4111. Fig. 14A and associated text ¶ [0103] (far right picture). The retail application interacts with a retail application server to obtain retail information, i.e., items for sale to populate the user interface. See Fig. 14J, step 1461 (user device), step 1465 (user device transmitting store request message), step 1469 (under device receiving store response message) and associated text ¶¶ [0113], [0115] (HTTP(S) POST message).
receiving, from within the retail application on the mobile device, a request to view information of a credit account associated with the retail application; (Examiner interprets “information of a credit account associated with the retail application” as later defined by the claims as “financial data and credit account management information.” 
Claim Interpretation of Credit Account Management Information
First, Applicant’s Specification does not disclose what “credit account management information” means. The group of those exact words is not found in Applicant’s Specification but “account management information” is recited in two locations. ¶¶ [0013], [0035]. Further, “credit account” is recited in forty-six (46) locations. Thus, Examiner finds that there is reasonable support for “credit account management information.” Next, applying the factors in MPEP 2111.01 IV, the ordinary and customary meaning of “credit account management information” is used. Namely, “credit account management information” is interpreted as “credit card account settings.”
“See at least Fig 15A and associated text ¶¶ [0118], [0123] where upon checkout from the retail application on the mobile device, a wallet application is displayed where a user can view and select a virtual credit card to complete a purchase. Fig. 2 (same). A credit card is financial data and a displayed user choice on which credit to use is credit card management information.)
launching, on the mobile device, a financial plugin to interact with a financial server, (See at least ¶ [0036] where the selection of a buy button in a retail application checkout screen on a mobile device “launches an e-wallet application.” Fig. 2, element 211 (same).)
said financial server distinct from said retail application server, (See at least Fig. 3 and associated text ¶ [0041], where a payment request is made to the e-wallet checkout platform provider 306. Fig. 1, element 106 (same). The e-wallet checkout platform (EWCP) provider 306 is distinct from the merchant server 304.)
the financial server having access to said information of said credit account, (see Fig. 3 and associated text ¶ [0043] where the client mobile device provides a payment selection response 335 to the EWCP provider 306 that includes a payment method selection and security code. “Upon verifying that the customer’s payment information is acceptable, the EWCP provider may provide a payment confirmation 340a to the merchant, and/or 340b to the client.” ¶ [0044]. A POSITA would understand that user’s credit account virtual card would be communicated between the mobile client device and the EWCP provider 306 in the aforementioned exchange to confirm payment.)
the financial plugin launched within a framework of the retail application and without need of launching another application; (See at least Fig. 2 disclosing a financial plugin launched within a framework of a retail application (web store) without launching another application.) 
receiving, to the financial plugin from the financial server, the information of the credit account, the information of the credit account comprising: financial data and credit account management information; and presenting, on a graphical user interface of the mobile device, the information of the credit account from the financial plugin within the framework of the retail application (see at least Fig. 15A)

Kalgi discloses presenting, on a graphical user interface of the mobile device, the information of the credit account from the financial plugin within the framework of the retail application but does not explicitly disclose not providing the retail application with access to the information of the credit account.

Collison teaches
without providing the retail application with access to the information of the credit account.  (see at last Abstract, disclosing “The client-side application [mobile device] does not send the payment information to the server-side application [retailor]. The payment processor creates a token from the payment information sent by the client-side application. The token functions as a proxy for the payment information. The payment processor electronically sends the token to the client-side application. The client-side application electronically sends the token to the server-side application for use by the server-side application in conducting the transaction. The payment information can thus be used by the server-side application via the token without the server-side application being exposed to the payment information”
	This known technique described in Collison is applicable to the system of Kalgi as they both share characteristics and capabilities, namely, Kalgi and Collison are both concerned with e-commerce payment transactions. (see at least Abstract, Background, and portions cited above of Kalgi and Collison infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Collison to the known invention of Kalgi would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the known invention of Kalgi to prevent the retail application from accessing financial information would have been recognized by those of ordinary skill in the art as resulting in an improved system to comply with all the industry data protection standards. Collison at ¶ [0006].
	
	Regarding Claim 3, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information of said credit account as discussed above.
Kalgi further discloses
receiving a purchase history (see at least Fig. 14A and associated text ¶ 0104].
	


	Regarding Claim 4, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information of said credit account as discussed above.
Kalgi further discloses
receiving a remaining credit balance (see at least Fig. 15A, element 1518, and associated text ¶ [0118] where in the left most figure, the remaining reward points are displayed, in the middle figure, the remaining credit balance of an FSA account is displayed, and in the far right figure the remaining credit balance of an unemployment benefit fund is displayed. Fig. 2, upper left figure (same). It is axiomatic that to display these remaining credit balances the device of Kalgi must receive them.)

	Regarding Claim 5, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information of said credit account as discussed above.
Kalgi further discloses
receiving a rewards information (see at least Fig. 15A, element 1518, and associated text ¶ [0118] where in the left most figure, the remaining reward points are displayed. Fig. 2, upper left figure (same). It is axiomatic that to display these remaining credit balances the device of Kalgi must receive them.)

	Regarding Claim 8, Kalgi discloses
One or more devices of a customer, comprising: 
a memory storing instructions; and a processor, when executing the instructions, to: (See at least Fig. 20 and associated text ¶ [0148].)
The remaining limitations of Claim 8 the limitations are not substantively different than that presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claims 8.

	Regarding Claims 10, 11, 12, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claims 10, 11, and 12, are not substantively different than those presented in Claims 3, 4, and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claims 3, 4, and 5, respectively, supra.

	Regarding Claim 15, Kalgi discloses
A non-transitory computer-readable medium for storing instructions, the instructions comprising: 
one or more instructions which, when executed by one or more processors, cause one or more processors to: (See at least Fig. 20 and associated text ¶ [0148].)
The regarding limitations of Claim 15 are not substantively different than that presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 15.

	Regarding Claims 16, 17, and 18, Kalgi and Collison disclose
[t]he non-transitory computer-readable medium of claim 15 as discussed above. 
The remaining limitations of Claims 16, 17, and 18, are not substantively different than those presented in Claims 3, 4, and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claims 3, 4, and 5, respectively, supra.

Claims 2, 6, 7, 9, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi and Collison, as applied to Claims 1, 3–5, 8, 10–12, and 15–18 above, and further in view of Numata (U.S. Pat. Pub. No. 2006/0080231) [“Numata”]
	
	

	Regarding Claim 2, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information of said credit account as discussed above.
Numata teaches
receiving a user's credit history (see at least Fig. 3 and associated text ¶ [0035] disclosing “FIG. 3 shows an example of a customer's credit history information table in the credit sales system of the embodiment”)
	This known technique described in Numata is applicable to the system of Kalgi as they both share characteristics and capabilities, namely, Kalgi and Collison are both concerned with payment transactions. (see at least Abstract, Background, and portions cited above of Kalgi and Numata infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Numata to the known invention of Kalgi would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the known invention of Kalgi to receive a user’s credit history would have been recognized by those of ordinary skill in the art as resulting in an improved system to “permit[ ] purchase of a commodity or service beyond a credit limit and is capable of preventing a one-sided increase in the risk of the credit sales company.” Numata at ¶ [0005].

	Regarding Claim 6, Kalgi and Collison disclose
[t]he method of Claim 1 as discussed above.
Numata teaches
utilizing the information of said credit account in conjunction with a purchase request of said retail application to adjust a user's credit limit based on said purchase request. (See at least Abstract disclosing “If the purchase history information satisfies the credit balance increment condition, the member store calculates a credit balance increment rate on its own risk. The member store approves a payment by the credit card when the requested payment price is lower than the product of the credit balance by the credit balance increment rate even if the requested payment price is higher than the credit balance.”)

	Regarding Claim 7, Kalgi, Collison, and Numata disclose
[t]he method of Claim 6 and adjusting said credit limit as discussed above.
Numata teaches
increasing the credit limit to allow a purchase of a product at an amount higher than a present credit limit.  (see at least Abstract, disclosing “If the purchase history information satisfies the credit balance increment condition, the member store calculates a credit balance increment rate on its own risk. The member store approves a payment by the credit card when the requested payment price is lower than the product of the credit balance by the credit balance increment rate even if the requested payment price is higher than the credit balance.”)

	Regarding Claims 9 and 13, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claims 9 and 13 are not substantively different than those presented in Claims 2 and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claims 2 and 6, respectively, supra.
	
	Regarding Claim 14, Kalgi, Collison, and Numata disclose
[t]he one or more devices of claim 13 as discussed above. 
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 7, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 7, respectively, supra.

	Regarding Claim 19, Kalgi and Collison disclose
[t]he non-transitory computer-readable medium of claim 15 as discussed above. 
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 6, and is therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 6, respectively, supra.

	Regarding Claim 20, Kalgi, Collison, and Numata disclose
[t]he non-transitory computer-readable medium of claim 19 as discussed above. 
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 7, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 7, respectively, supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694    

                                                                                                                                                                                                    


    
        
            
        
            
    

    
        1 Kalgi (U.S. Pat. Pub. No. 2013/0013499) [“Kalgi”]
        2 Collison et al. (U.S. Pat. Pub. No. 2013/0117185) [“Collison”]
        3 Numata (U.S. Pat. Pub. No. 2006/0080231) [“Numata”]